DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-7) in the reply filed on 06/02/2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of all species would not involve an undue burden since, it is alleged, a search of one species would encompass the search of the other species.  This is not found persuasive.  Initially, it is noted that under burden is a factor is US restriction practice.  However, presently claimed invention is a PCT application, wherein the key factor is unity of invention.
Further, while there may be overlap in the search and examination of the species, by no means do the species require the same search. In actuality, the species would require specialized individual searches that would be best executed in individual applications.

The requirement is still deemed proper and is therefore made FINAL.

Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaning liquid supply device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, “cleaning liquid supply device” is interpreted to include a tank and pump, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 2738700 to Gelhard (“Gelhard”, and note the attached translation) in view of US 3,114,168 to Blackwell (“Blackwell”).
Regarding claim 1, Gelhard teaches a vehicle cleaning device that removes an extraneous object collected on a cleaning subject of a vehicle, the vehicle cleaning device comprising: a cleaning liquid supply device (ref. 1 and 3, translation, page 3, para beginning “The wipe-wash device”) mountable on the vehicle; and a wiper device (page 6, line 17 to last line) including a wiper driver (ref. 6, translation, page 3, para beginning “The pump is via a pressure supply”) and a wiper blade (translation, page 3, para beginning “The pump is preferably”).
Gelhard discloses based on a supply of cleaning liquid that is pressure-fed from the cleaning liquid supply device and produces a reciprocating action of the blade (translation, page 4, paragraph beginning “When switching on”), the wiper blade is arranged to be contactable with the cleaning subject (note Fig. 10), and the wiper device is configured to cause the wiper blade to perform a reciprocal wiping operation (Figs. 1 and 10) but does not explicitly teach that the wiper driver includes a linear movement portion that produces a linear movement based on supply of a cleaning liquid that is pressure-fed from the cleaning liquid supply device, and a movement converter that converts the linear movement into a pivoting movement, and that the wiper device is configured to cause the wiper blade to perform a reciprocal wiping operation based on the pivoting movement of the movement converter. Blackwell teaches a windshield wiper and washer (abstract) including a wiper driver comprising a linear movement portion (ref. 10, 19 and 20, col. 2, lines 4-6) that produces a linear movement based on supply of a cleaning liquid that is pressure-fed from a cleaning liquid supply device (ref. 21 and 23, col. 2, lines 4-12), and a movement converter (ref. 91 and 92, col. 3, lines 39-50) that converts the linear movement into a pivoting movement, a wiper blade (ref. 2, col. 2, line 1) arranged to be contactable with a cleaning subject (ref. 15, col. 2, line 60), wherein the wiper device is configured to cause the wiper blade to perform a reciprocal wiping operation based on the pivoting movement of the movement converter, and which is disclosed as advantageously providing a passage for fluid diverted from the hydraulic system to a nozzle for spraying the windshield (col. 1, lines 48-53), and especially advantageous for use on boats, offering longer life and reliability in a saltwater environment (col. 1, lines 12-30).  When faced with the need for cleaning the windshield of a boat, it would have been obvious to one of ordinary skill in the art to modify the Gelhard cleaning device in view of Blackwell wherein the wiper driver includes a linear movement portion that produces a linear movement based on supply of a cleaning liquid that is pressure-fed from the cleaning liquid supply device, and a movement converter that converts the linear movement into a pivoting movement, and wherein the wiper device is configured to cause the wiper blade to perform a reciprocal wiping operation based on the pivoting movement of the movement converter, with a reasonable expectation of success, in order to enhance the life and reliability in saltwater environments. 
Further, since the Gelhard device differs from the claimed device by the claimed wiper driver, and since Blackwell discloses the claimed wiper driver, one of ordinary skill in the art could have substituted the Blackwell wiper driver for the wiper driver of the Gelhard device, and the results of the substitution would have been predictable.  
It is noted that neither the cleaning subject nor the vehicle are positively claimed and neither are understood to be required structural features of the claimed cleaning device.
Regarding claim 2, Gelhard and Blackwell disclose a device wherein the linear movement portion and the movement converter are arranged beside each other at a pivot point of the wiper blade (Blackwell, Fig. 5).  
Regarding claim 4, Gelhard and Blackwell disclose an ejection nozzle that ejects and supplies the cleaning liquid, which is pressure-fed from the cleaning liquid supply device, to the cleaning subject (Gelhard, translation, page 5, paragraph beginning “Commercially available”, and Blackwell, col. 1, lines 48-53).  
Regarding claim 5, Gelhard and Blackwell disclose a switch that switches the supply of the cleaning liquid pressure-fed from the cleaning liquid supply device to the ejection nozzle or to the wiper driver (Gelhard, ref. 11, 18, 19 and 25, page 11, line 15 – page 12, line 25, translation, page 5, paragraph beginning “In Figures, 2, 3 and 4”).  
Regarding claim 7, the Gelhard/Blackwell device appears fully capable of being operated in a manner wherein the cleaning subject of the vehicle includes a sensing surface of a ranging sensor mounted on the vehicle.  It is noted that neither the cleaning subject nor the vehicle are positively claimed and neither are understood to be required structural features of the claimed cleaning device. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE 2738700 to Gelhard (“Gelhard”, and note the attached translation) in view of US 3,114,168 to Blackwell (“Blackwell”) and in further view of DE 3842375 to Siem S.r.l. (“Siem”, and note attached translation).
Regarding claim 3, Gelhard and Blackwell discloses a device wherein the linear movement portion is configured to perform a reciprocal linear movement (Blackwell, Fig. 5), but do not explicitly teach the device wherein the linear movement portion includes an urging spring, the linear movement to one side is performed to accumulate urging force in the urging spring based on the supply of the cleaning liquid, and the linear movement to the other side is performed by receiving urging force accumulated in the urging spring based on a stopping of the supply of the cleaning liquid.  Siem teaches washing device (abstract) including a linear movement portion containing an urging spring (ref. 24, translation, page 3, paragraph beginning “A pressure-exerting coil”) that performs a linear reciprocal motion, wherein the linear motion on one side accumulates a biasing force in the spring based on the supply of the cleaning liquid, and the linear motion on the other is performed by receiving the urging force accumulated in the spring on a stopping of the supply of cleaning liquid (translation, page 3, last paragraph, through page 4, paragraph beginning “Each time”), which is disclosed as advantageously, upon stoppage of the supply of cleaning liquid, returning the linear movement portion back into its starting position and returning cleaning liquid in the linear movement portion to a supply source (translation, page 3, last paragraph, through page 4, paragraph beginning “Each time”).  The skilled artisan would have found it obvious to modify the Gelhard/Blackwell device in view of Siem wherein the linear movement portion includes an urging spring, the linear movement to one side is performed to accumulate urging force in the urging spring based on the supply of the cleaning liquid, and the linear movement to the other side is performed by receiving urging force accumulated in the urging spring based on a stopping of the supply of the cleaning liquid, with a reasonable expectation of success, in order to, upon stoppage of the supply of cleaning liquid, returning the linear movement portion back into its starting position and returning cleaning liquid in the linear movement portion to a supply source.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE 2738700 to Gelhard (“Gelhard”, and note the attached translation) in view of US 3,114,168 to Blackwell (“Blackwell”) and in further view of JP S49-35975 Kanto Seiki Co., Ltd. (“Kanto”).
Regarding claim 6, Gelhard and Blackwell do not explicitly teach the device wherein the ejection nozzle is located at a vertically lower side of the wiper blade.  Locating ejection nozzles at vertically lower side of wiper blades was known in the art as effective for cleaning (see, e.g., Kanto at Fig. 1, ref. 20 and 6) and, in the absence of a teaching to the contrary, the skilled artisan would have found it obvious to modify the Gelhard/Blackwell device as was known wherein the ejection nozzle is located at a vertically lower side of the wiper blade, with predictable results, since it was known as effective for cleaning.  Note that rearrangement of part is prima facie obvious (MPEP 2144.04(VI)(C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714